SECOND AMENDMENT TO MINING LEASE
(RANDALL CLAIMS)

On August 18, 2010 RS Gold, LLC, a Nevada limited liability company, and John C.
Power entered into a "Mining Lease (Randall Claims)" affecting the Randall claim
group situated in Churchill County, Nevada. The parties subsequently executed a
"First Amendment to Mining Lease (Randall Claims)" adding an Area of Interest
provision and confirming assignment of the Mining Lease to Magellan Gold
Corporation, a Nevada corporation. The parties now wish to amend the Mining
Lease as follows:

1.

2011 Advance Royalty Payment. The Annual Advance Royalty Payment of $10,000.00
due on August 18, 2010 (Section 1.2(b)) shall be paid as follows:

a.

FIVE THOUSAND DOLLARS ($5,000.00) payable upon execution of this Second
Amendment

b.

FIVE THOUSAND DOLLARS ($5,000.00) payable on or before December 31, 2011.

 2. Work Obligation. The Work Obligation of $10,000.00 described in Section 1.4
of the Mining Lease shall be fulfilled by Magellan Gold on or before December
31, 2011. In the event that Magellan Gold does not fulfill this expenditure
requirement, Magellan Gold shall pay RS Gold the difference between the required
expenditure and Magellan Gold's actual expenditure.

3. Continuing Effect. All other provisions of the Mining Lease shall remain in
full force and effect, except as modified by the First Amendment and this Second
Amendment.














--------------------------------------------------------------------------------




DATED this 30th day of September, 2011.




RS GOLD, LLC, a Nevada limited liability company

By:  /s/ Randall Stoeberl

RANDALL STOEBERL, Manager




MAGELLAN GOLD CORPORATION, a Nevada Corporation

By: /s/ John C. Power

JOHN C. POWER, President









